          Case 1:20-cv-02674-TJK Document 33 Filed 01/22/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
BRENNAN CENTER FOR JUSTICE                )
 AT NYU SCHOOL OF LAW,                    )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                  Civil Action No. 1:20-cv-02674-TJK
                                          )
UNITED STATES DEPARTMENT OF               )
  COMMERCE, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

   RESPONSE TO DEFENDANTS’ SECOND MOTION FOR EXTENSION OF TIME

       Plaintiff Brennan Center for Justice at NYU School of Law does not oppose Defendants’

Second Motion for Extension of Time, including the Defendant Census Bureau’s request for a two

business-day extension to provide its final Vaughn index to Plaintiff.


 Dated: January 22, 2021                          Respectfully submitted,

                                                  /s/ Patrick J. Carome
                                                  Patrick J. Carome (D.C. Bar No. 385676)
                                                  WILMER CUTLER PICKERING
                                                    HALE AND DORR LLP
                                                  1875 Pennsylvania Avenue NW
                                                  Washington, DC 20006
                                                  (202) 663-6000
                                                  Patrick.Carome@wilmerhale.com

                                                  Caitlin W. Monahan*
                                                  Mikayla C. Foster*
                                                  Rieko H. Shepherd*
                                                  WILMER CUTLER PICKERING
                                                    HALE AND DORR LLP
                                                  60 State Street
                                                  Boston, MA 02109
                                                  (617) 526-6000
                                                  Caitlin.Monahan@wilmerhale.com
Case 1:20-cv-02674-TJK Document 33 Filed 01/22/21 Page 2 of 2




                                  Mikayla.Foster@wilmerhale.com
                                  Rieko.Shepherd@wilmerhale.com

                                  Jared V. Grubow*
                                  WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                  7 World Trade Center
                                  250 Greenwich Street
                                  New York, NY 10007
                                  (212) 230-8800
                                  Jared.Grubow@wilmerhale.com

                                  * Pro hac vice

                                  Counsel for Plaintiff the Brennan Center for
                                   Justice at NYU School of Law




                              2
